
	
		I
		111th CONGRESS
		1st Session
		H. R. 4253
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2009
			Mr. Butterfield
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to change the net worth
		  amount under the small business program for socially and economically
		  disadvantaged individuals from $750,000 to $978,722, and for other
		  purposes.
	
	
		1.Dollar limit for determining
			 economically disadvantaged individuals under Small Business Act
			(a)Amendment of
			 section 8(a)Subparagraph (A) of section 8(a)(6) of the
			 Small Business Act (15 U.S.C.637(a)(6)(A)) is amended by adding the following
			 at the end thereof: In taking into account the net worth of a socially
			 disadvantaged individual under this subparagraph for purposes of determining if
			 such individual is economically disadvantaged, the Administrator shall consider
			 a net worth of less than $978,722 as indicating that the individual is
			 economically disadvantaged. For each calendar year after calendar year 2009,
			 the Administrator shall adjust such $978,722 amount for inflation using the
			 Bureau of Labor Statistics inflation calculator. .
			(b)Federal contract
			 complianceSubparagraph (C)
			 of section 8(d)(3) of the Small Business Act (15 U.S.C.637(d)(3)(C)) is amended
			 by adding the following at the end thereof: The contractor shall presume
			 that a social disadvantage individual is economically disadvantaged if such
			 individual’s net worth, as determined in accordance with this section is less
			 than $978,722, adjusted for inflation as provided in subparagraph (A) of
			 subsection (a)(6). .
			
